Detailed Action
Summary
1. This office action is in response to the application filed on January 03,2022. 
2. Claims 1-14 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 08/30/2019 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 01/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 1 and 3-4 are objected to because of the following informalities: 
Claims 1 and 3-4 recite  “are fault condition” in lines 3,1 & 2 respectively. The phrase “are” has a typo and should be “arc”.
Claims 3-5 recite “are fault condition” in line 1 and 2 respectively should be “the arc fault condition”.
Claim 9 recite “the second printed-circuit board coil” in lines 3-4. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gernhardt “20080239596”in view of Handy “CA2813933A1”.
In re to claim 1, Gernhardt discloses a circuit interrupter (Figs. 1-10 improved ground fault interrupter, see col. 3, line 49-50) comprising: a line conductor (Fig.1 shows line  conductors 38, see col.4, line 1) ; a neutral conductor (Fig.1 shows neutral conductor 40 , and see col.3, line 1); a printed-circuit board coil (a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col. 5, lines 25-28) having an aperture configured to receive the line conductor (apertures at a first end admits the line conductors from an AC source and at the second end admit the load conductors, see col.3 lines 33-35); and a test circuit (Fig. 9 shows a push-button 188 and resistor 190 and Fig.10 shows push-button 236, resistors 238 are part of a test circuit , see col.8, lines 18 and col.9, lines 10-11 ) electrically connected to the printed-circuit board coils (see col.6, lines 18-20, see col. 3, lines 5-64 and col.5, lines 25-27), the test circuit (188&190 and 238&338) configured to determine an are fault condition based on a signal of the printed-circuit board coil (a printed circuit board on which is placed the ground fault detection circuitry and to which is attached the fixed contacts 
Gernhardt discloses a circuit interrupter, line conductor, neutral conductor and printed circuit board coil but fails having an are fault condition based on a signal of the printed-circuit board coil.
However, Handy teaches apparatus and method for Arc fault detection (see title and abstract) an are fault condition based on a signal of the printed-circuit board coil (The PCB of claim 1 wherein the arc fault detector further comprises a signal processing circuit that receives Vout and determines a presence of an arc fault, see claim 2. Furthermore, see parag.0016-0017 and 0020)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include are fault condition based on a signal of the printed-circuit board coil as taught by Handy in order to provides a means of determining the dI/dt signal in a power distribution feeder without having to measure absolute current and subsequently having the overhead of differentiating this signal and improved dynamic range of the dI/dt signal compared to differentiating an absolute current signal, see parag.0024, lines 5-8.
In re to claim 2, Gernhardt disclose (Figs.1-10), further comprising a second printed-circuit board coil (a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col. 5, lines 25-28) having a second aperture configured to receive the neutral conductor (apertures at a first end admits the line conductors from an AC source and at the second end admit the load conductors, see col.3 lines 33-35).  
In re to claim 3, Gernhardt disclose (Figs.1-10), wherein the test circuit (188&190 and 238&338)  is configured to determine an are fault condition based on the signal of the first printed-circuit board coil and a second signal of the second printed-circuit board coil (a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col. 5, lines 25-28). 
Gernhardt discloses a test circuit and first and second printed-circuit board coil but fails having determine an are fault condition based on the signal of the first printed-circuit board coil and a second signal of the second printed-circuit board coil.
However, Handy teaches apparatus and method for Arc fault detection (see title and abstract) determine an are fault condition based on the signal of the first printed-circuit board coil and a second signal of the second printed-circuit board coil (the PCB of wherein the arc fault detector further comprises a signal processing circuit that receives Vout and determines a presence of an arc fault, see claim 2 and arc fault detector further comprises a second air-cored transformer wired in series and in anti-phase with respect to the first air- cored transformer and the voltage across the first and second air-cored transformers is Vout., see claim 4. Furthermore, see parag. 0020, lines 8-13)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include are fault condition based on a signal of the first and second printed-circuit board coil as taught by Handy in order to provides a means of determining the dI/dt signal in a power distribution feeder without having to measure absolute current and subsequently having the overhead of differentiating this signal and improved dynamic range of the 
In re to claim 4, Gernhardt disclose (Figs.1-10), wherein the test circuit (188&190 and 238&338).
Gernhardt discloses a test circuit but fails having determines an are fault condition by: receiving the signal, performing a time-domain analysis on the signal, and determining an are fault condition based on the time-domain analysis. 
However, Handy teaches apparatus and method for Arc fault detection (see title and abstract) determines an are fault condition by: receiving the signal, performing a time-domain analysis on the signal, and determining an are fault condition based on the time-domain analysis.  (an arc fault may be detected in the power conductor 14 by the arc fault detector 16. The occurrence of the arc-fault is sensed by arc fault detector 16, which preferably measures the rate of change of electrical current I in the power conductor 14 as a function of time t, or dI/dt. During operation, the air-cored transformer may couple with a magnetic field (as illustrated by arrows B in Figure 1A) generated by a current, illustrated schematically as arrow 28, passing through the power conductor 14 and providing an output voltage, Vout, which is proportional to the rate of change of the current, dI/dt, passing through the power conductor 14. In the illustrated embodiment, t, see parag. 0020 and parag.0010, lines 1-1-7)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include performing a time-domain analysis on the signal, and determining an are fault condition based on the time-domain analysis as taught by Handy in order to provides a 
In re to claim 8, Gernhardt disclose (Figs.1-10), further comprising a second printed-circuit board coil (a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col. 5, lines 25-28) electrically connected to the test circuit (a support 362 extends over support 360 to space and support printed circuit board 14. Studs 364 and 366, respectively, connect test button 94 and reset button 96 to printed circuit board 14. see col.6, lines 18-19. a printed circuit board on which is placed the ground fault detection circuitry and to which is attached the fixed contacts and movable contacts controlled by a relay in response to signals or the absence of signals from the ground fault detection circuiting, see col.3, lines 60-64. Mounted between fixed contacts 300 and 310 is a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col.5, lines 26-27) the second printed-circuit board coil having a second aperture configured to receive the neutral conductor (apertures at a first end admits the line conductors from an AC source and at the second end admit the load conductors, see col.3 lines 33-35).  
In re to claim 9, Gernhardt disclose (Figs.1-10), wherein the test circuit (188&190 and 238&338) is further configured to: determine a ground fault based on one or more signals of the second printed-circuit board coil (a printed circuit board on which is placed 
Gernhardt discloses test circuit board coil but fails having based on one or more signals of the second printed-circuit board coil.
However, Handy teaches apparatus and method for Arc fault detection (see title and abstract) second printed circuit board coil (The arc fault detector 16 is illustrated as including a first air-cored transformer 20 located in proximity to the power conductor 14 and a second air-cored transformer 22 wired in series with the first air-cored transformer 20, see parag.0016, lines 1-5 and prag.0017,lines 1-9 ) based on one or more signals of the second printed-circuit board coil (the arc fault detector 16 is illustrated as including a first air-cored transformer 20 located in proximity to the power conductor 14 and a second air-cored transformer 22 wired in series with the first air-cored transformer 20. The arc fault detector 16 may also include a signal processing circuit or arc fault detection circuit 21. It is contemplated that the arc fault detection circuit 21 may provide an output to the microprocessor 11 and the microprocessor 11 may use the signal input to determine if there is an arc fault event. A, see parag.0016, lines 1-9 and paratg.0017 and 0020).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include based on one or more signals of the second printed-circuit board coil as taught by Handy in order to provides a means of determining the dI/dt signal in a power distribution feeder without having to measure absolute current and subsequently having 
In re to claim 13, Gernhardt disclose (Figs.1-10),  wherein the aperture (apertures at a first end admits the line conductors from an AC source and at the second end admit the load conductors, see col.3 lines 33-35) is a slot (Armature 108 has a body 109 with a slot 110 near a first end and outwardly extending arms 112 at its opposite end, see col.6, line 58-59 and .  
In re to claim 14, Gernhardt disclose (Figs.1-10),  , wherein the printed-circuit board coil (a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col. 5, lines 25-28) and the test circuit (188&190 and 238&338) are located on a printed-circuit board.
Gernhardt discloses the printed-circuit board coil  and test circuit but fails having printed-circuit board coil  and test circuit board coil are located on printed circuit board.
However, Handy teaches apparatus and method for Arc fault detection (see title and abstract) test circuit are located on  printed-circuit board  (Fig.3 shows schematic diagram of an exemplary test circuit configuration according to an embodiment of the invention and Figure 4A illustrates a plot of the current running through a series arc fault in the circuit illustrated in Figure 3, see parag.009-0010, Furthermore, on air-cored transformer located on the printed circuit board, and determining an arc fault condition based on the sensed value. see parag.0004, lines 3-5. Furthermore, Each of the first and second air-cored transformers 20 and 22 may include a coil instantiated in the board. and paratg.0017, lines 3-6)
.
8. Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gernhardt “20080239596”in view of Handy “CA2813933” further in a view of Eaton “9431816”.
In re to claim 5, Gernhardt disclose (Figs.1-10),  wherein the test circuit (188&190 and 238&338) includes a bandpass filter configured to filter the signal.
Gernhardt discloses test circuit but fails having test circuit includes a bandpass filter configured to filter the signal.
However, Eaton teaches Arc fault detection (abstract) test circuit (see col.9. lines 19-25) includes a bandpass filter configured to filter the signal (Fig.1 shows a  bandpass filter 14 is structured to filter the sensed AC component of the current 8, see col. 4, lines 52-56).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include test circuit bandpass filter as taught by Eaton in order to determines an arc when, for a predetermined time: the sensed DC component being greater than a first predetermined value, and a present value of the integrator or minimum detector output 
In re to claim 6, Gernhardt disclose (Figs.1-10),  wherein the test circuit (188&190 and 238&338) integrator configured to determine a signal voltage proportional to a current of the signal.
Gernhardt discloses test circuit but fails a signal voltage proportional to a current of the signal.
However, Handy teaches apparatus and method for Arc fault detection (see title and abstract) signal voltage proportional to a current of the signal (providing an output voltage , Vout that is proportion to the rate of change of the current , di/dt, passing through the power conductor  paratg.0003, lines 3-6)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include signal voltage proportional to a current of the signal as taught by Handy in order to provides a means of determining the dI/dt signal in a power distribution feeder without having to measure absolute current and subsequently having the overhead of differentiating this signal and improved dynamic range of the dI/dt signal compared to differentiating an absolute current signal, see parag.0024, lines 5-8.
A combination of Gernhardt and Handy fails to discloses integrator.
However, Eaton teaches Arc fault detection (abstract) test circuit (see col.9. lines 19-25) includes integrator (Fig.1 shows An integrator or minimum detector circuit 22 includes 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include integrator as taught by Eaton in order to determines an arc when, for a predetermined time: the sensed DC component being greater than a first predetermined value, and a present value of the integrator or minimum detector output being greater than or different from a previous value of such output by more than a second predetermined value, or the present value being greater than a third predetermined value, thus by determines an arc improve the efficiency abstract.
9.  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gernhardt “20080239596”in view of Handy “CA2813933” further in a view of Nazrul “20050260962”.
In re to claim 7, Gernhardt disclose (Figs.1-10), wherein the test circuit (188&190 and 238&338). 
Gernhardt discloses test circuit but fails having test circuit includes a gain stage configured to scale the signal.  
However, Nazrul teaches testing signal processing  (abstract) test circuit (see col.9. lines 19-25) test circuit (see parag,.0009, lines 1-7) includes a gain stage configured to scale the signal (Fig.2 shows an automatic gain control (AGC) circuit 232 can receive the I/Q data output by the DVGA 228 and a DC mode signal from DC offset canceller 224, and provide the signals to control variable gain elements in the amplifier 212, see parag.0034, lines 1-2. Furthermore, The DC offset control signals from the MSM 106 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include test circuit gain stage configure to scale the signal as taught by Nazrul in order the adjustments are typically made to improve the signal to noise ratio for the received signals before the signals are provided to the MSM 106. Signal adjustment components 112 can be included in the RF receiver model 104 to allow an operator to introduce effects such as distortion and noise to digital input signals 114 via an operator interface 116, parag.0024, lines 8-10.
10.Claim 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Gernhardt “20080239596”in view of Handy “CA2813933” further in a view Gummin “20130236337”
In re to claim 10, Gernhardt disclose (Figs.1-10), wherein the printed-circuit board coil (a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col. 5, lines 25-28. Examiner noted that relay coil 46 and 48 fixed firmly to the PCB is equivalent to imbedded.)
Gernhardt discloses test circuit but fails printed circuit board coil are embedded.
However, Gummin teaches Solenoid actuators using embedded PCB coil  (abstract and title) printed circuit board coil are embedded (PCB techniques to the construction of solenoid actuators and similar electromagnetic motor devices. A fundamental feature of the invention is that the typical wire wound electromagnetic coil is eliminated, and 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include embedded in multilayer circuit boards as taught by Gummin to obtain significant advantages of elimination of a great amount of mass (the mass of the wire winding), and the provision of coil connections that are integral to the printed circuit and therefore much more robust than prior art solenoid actuator construction116, parag.0024, lines 8-10.
In re to claim 11, Gernhardt disclose (Figs.1-10), further comprising a second printed-circuit board coil having a second aperture (a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col. 5, lines 25-28) configured to receive the neutral conductor (line side conductors consist of a line conductor 26 neutral conductor, col.4 lines 65-67  and load side conductors consist of a line conductor 38 and neutral conductor, see col.5, lines 1-2).
Gernhardt discloses printed-circuit board coil having a second aperture but fails the printed-circuit board coil and the second printed- circuit board coil are embedded on a printed circuit board.  
However, Gummin teaches Solenoid actuators using embedded PCB coil  (abstract and title) second printed- circuit board coil are embedded on a printed circuit board (PCB techniques to the construction of solenoid actuators and similar electromagnetic motor devices. A fundamental feature of the invention is that the typical wire wound 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the GFCI of Gernhardt to include embedded in multilayer circuit boards as taught by Gummin to obtain significant advantages of elimination of a great amount of mass (the mass of the wire winding), and the provision of coil connections that are integral to the printed circuit and therefore much more robust than prior art solenoid actuator construction116, parag.0024, lines 8-10.
11. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gernhardt “20080239596”in view of Handy “CA2813933” further in a view Tang “20160116504”
In re to claim 12, Gernhardt disclose (Figs.1-10),wherein the printed-circuit board coil (a relay 16 having coil terminal 46 connected by conductor 18 to the printed circuit board 14 while coil terminal 48 is connected to the printed circuit board 14 by conductor 20, see col. 5, lines 25-28) configured to receive the neutral conductor (line side conductors consist of a line conductor 26 neutral conductor, col.4 lines 65-67  and load side conductors consist of a line conductor 38 and neutral conductor, see col.5, lines 1-2).
Gernhardt discloses printed-circuit board coil but fails is a Rogowski coil.  
However, Tang teaches PCB Rogowski coil  (abstract and title) a Rogowski coil (Rogowski coil 305 , see parg.0016 and 0017, lines 1-8).

Examiner Notes
12. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/SISAY G TIKU/Primary Examiner, Art Unit 2839